DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/082,355, filed on 5 September, 2018, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 5 September, 2018 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 23 September, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    670
    885
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0286938 (Moon).
Regarding claim 1, Moon discloses at Figure 3 a flexible display panel, comprising: 
a flexible base substrate, 100 [0066] described a single layered or multilayered, the flexible base substrate comprising a bendable region, BA [0075]; 
a first layer, 125 [0102] / 130 [0085], e.g. silicon oxide, nitride or oxynitride, on the flexible base substrate, as shown: 
a trench, GR [0101] / OP [0102], penetrating at least part of the first layer, as shown; 
a second layer, 160 e.g. polyethylene, HMSDO [0103, 0107], in the trench, as shown; and 
a metal layer, 215 e.g. aluminium [0118, 0103], on the second layer, as shown; 
wherein the second layer has a smaller elastic modulus than the first layer, as suggested at [0106 and 0118]; and 
at least part of the second layer, 160, and the metal layer, 215, are conformal with the bendable region, BA, during bending of the bendable region, as shown and suggests at [0106, 0117-118] and throughout the specification.
Regarding claim 2 which depends upon claim 1, Moon teaches the first layer, e.g. 130, comprises an isolation layer at [0161], i.e. ILD.
Regarding claim 3 which depends upon claim 1, Moon teaches the second layer comprises a polymer layer, e.g. PI, PE, HMDSO, etc. at [0107].
Regarding claim 4 which depends upon claim 1, Moon suggests the metal layer is a lead wire, i.e. a connection line [0111, 0113].
Regarding claim 5 which depends upon claim 1, Moon teaches the bendable region is a bending region, i.e. it is the area where bending occurs, see [0006].
Regarding claim 6 which depends upon claim 1, Moon teaches orthographic projection of the trench on the flexible base substrate overlaps the bendable region of the flexible.

    PNG
    media_image2.png
    770
    565
    media_image2.png
    Greyscale
Regarding claim 7 which depends upon claim 1, Moon the trench is in a non-display region of the flexible display panel at [0067] see Figure 2.
Regarding claim 8 which depends upon claim 7, Moon teaches flexible display panel further comprising a display region, DA [0067], wherein the display region is provided with an array of sub-pixels, [0068], and signal lines [0069], and the non-display region is provided with a driving chip [0070].
Regarding claim 9 which depends upon claim 1 Moon teaches the trench includes a bottom surface, as annotated, and a first side surface, as annotated, and a second side surface, as annotated, located on both sides of the 
Regarding claim 10 which depends upon claim 1, Moon teaches a thickness of the second layer in a direction perpendicular to the flexible base substrate is substantially equal to a depth of the trench.  Furthermore, Examiner takes the position the thickness of the second layer in a direction perpendicular to the flexible base substrate relative a depth of the trench is a design choice motivated by a desire to minimize connection wire elongation during the bending process.
Regarding claim 12 which depends upon claim 9, Moon teaches each of the first side surface and the second side surface is a slope surface, and an angle of the slope surface is less than 90 degrees.
Regarding claim 13 which depends upon claim 9, Moon teaches each of the first side surface and the second side surface comprises two sloped surfaces and a step surface between the two sloped surfaces, and an angle of each of the two sloped surfaces is less than 90 degrees.
Regarding claim 14 which depends upon claim 1, Moon teaches the second layer is made from at least one material selected from the group consisting of poly-methyl-methacrylate, poly-dimethyl-siloxane, poly-methacrylate, polyimide, polyethylene terephthalate, photoresist, and mixtures thereof at [0107].
Regarding claim 15 which depends upon claim 8, Moon teaches thin film transistors, i.e. T1 and T2 [0076-77], are located in the array of the sub-pixels, 300 [0076], and each of the thin film transistors includes an isolation buffer layer, 110 [0088], an active layer, Act1/Act2 [0084], a first gate insulation layer,121 [0100], a first gate layer, G1 [0082], a second gate insulation layer, 122 [[0085], a second gate layer, G2 
Regarding claim 16 which depends upon claim 15, Moon suggest the metal layer and the source drain metal layer are the same material at [0080].
Regarding claim 17 which depends upon claim 15, Moon teaches the second layer and the planarization layer are the same material e.g. HMSDO [0089, 0107]. 
Regarding claim 18 and referring to the discussion at claim 1, Moon teaches and suggest discloses a method for fabricating a flexible display panel the method comprising: providing a flexible base substrate, the flexible base substrate comprising a bendable region; forming an first layer on the flexible base substrate; forming a trench penetrating at least part of the first layer; filling a second layer in the trench; and forming a metal layer on the second layer; wherein the second layer has a smaller elastic modulus than the first layer; and at least part of the second layer and the third layer are conformal with the bendable region during bending of the bendable region.
Regarding claim 20 Moon teaches the flexible display panel according to claim 1 and at the abstract teaches that is may be used in a display apparatus.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0317229 (Choi).

    PNG
    media_image3.png
    616
    820
    media_image3.png
    Greyscale
Regarding claim 1, Choi discloses and suggests at Figure 2 a flexible display panel, comprising: 
a flexible base substrate, 100 [0057], the flexible base substrate comprising a bendable region 1BA [0057]; 
a first layer, 130 [0060] e.g. silicon oxide, nitride or oxynitride, on the flexible base substrate, as shown: 
a trench, described as an opening at  [0074] and OW [0108], penetrating at least part of the first layer, as shown;
a second layer, 160 [0109] in the trench, as shown; and 
a metal layer, 215c  [0110, 0074], on the second layer; 
wherein the second layer has a smaller elastic modulus than the first layer, as suggested at [0090, 0104]; and 
at least part of the second layer, 160, and the metal layer, 215c, are conformal with the bendable region, BA, during bending of the bendable region, as shown.
Regarding claim 11 which depends upon claim 1 Choi teaches a thickness of .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moon and 2017/0262109 (Choi/Kim).
Regarding claim 19 which depends upon 18, Moon teaches at [0107], HMDSO may be a material used for the second layer.
Moon does not explicitly teach the second layer is formed by an inkjet printing process.
Choi/Kim is directed to methods of making flexible displays.  At [0206], Choi/Kim teaches inter alia that HMDSO may be formed with an ink-jet printing process.
Taken as a whole, the prior art is directed to methods of making flexible displays.  Moon teaches that HMDSO fills a groove.  Kim teaches HMDSO structures may be formed using an ink-jetting process.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 18 the second layer is formed by an inkjet printing process because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893